Citation Nr: 0734387	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  07-13 146	)	DATE
	)
	)


THE ISSUE

Whether the November 1960 decision of the Board of Veterans' 
Appeals (Board), which determined that the veteran was not 
entitled to the restoration of service connection for a 
psychoneurosis, should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).

(The issue of entitlement to service connection for a 
psychoneurosis, in connection with a claim denied by rating 
decision in December 2001, is the subject of a separate 
decision being issued concurrently).


REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The moving party is a veteran who served on active duty from 
February 1943 to July 1943.

This matter comes before the Board on motion by the veteran 
for revision or reversal, on the grounds of CUE, of a 
November 1960 decision of the Board, which denied restoration 
of service connection for a psychoneurosis.  That claim was 
on appeal from a June 1960 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Antonio, 
Texas. 


FINDINGS OF FACT

1.  The Board denied restoration of service connection for a 
psychoneurosis in a decision dated November 8, 1960.

2.  The Board's denial of service connection was based on a 
finding that the veteran exhibited similar symptoms prior to 
service, and that his service did not aggravate the symptoms 
in any way.

3.  The Board's November 1960 decision was based on the 
correct facts as they were known at that time and was in 
accordance with the existing law and regulations.


CONCLUSION OF LAW

The Board decision of November 8, 1960 does not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the Veterans Claims Assistance 
Act of 2000 (VCAA) does not apply to CUE cases.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001).  Accordingly, the 
Board finds that it may proceed with the adjudication of this 
case.

In the decision of November 8, 1960, the Board found that 
severance of service connection for a psychoneurosis was 
proper.  The veteran contends that the Board's decision 
should be reversed because it contains clear and unmistakable 
error.  Specifically, he argues that the Board applied 
incorrect law and regulations in its decision first by 
failing to require a physician's certification regarding a 
change in diagnosis as the basis of the severance, and 
secondly by failing to consider the presumptions of soundness 
and aggravation.

All final Board decisions are subject to revision on the 
basis of clear and unmistakable error except for those 
decisions which have been appealed to and decided by the 
Court, and decisions on issues which have subsequently been 
decided by the Court.  See 38 C.F.R. § 20.1400.

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 C.F.R. § 
20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
Court.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. 
§ 20.1403(a).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made, and subsequently developed 
evidence is not germane.  See 38 C.F.R. § 20.1403(b)(1); see 
also Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Historically, the veteran served on active duty for five 
months, from February to July 1943.  Based on a diagnosis of 
psychoneurosis, he was discharged.  A November 1943 rating 
decision granting pension found that "psychoneurosis, 
anxiety, hysteria" was incurred in service.  Subsequent 
rating decisions and correspondence referred to the veteran's 
"disability compensation" for the "service-incurred" 
psychoneurosis, mild with somatic gastric reaction.  In 
January 1952, it was recharacterized as conversion reaction, 
based on a periodic examination which found only "conversion 
reaction (hysteria) by history."

A July 1959 rating decision, rendered subsequent to a 
periodic medical examination, proposed severance of service 
connection, citing the veteran's service medical records, to 
include his stated history at that time.  The claims file was 
forwarded to the Director of Compensation and Pension 
Service, who conducted an administrative review of the file 
and concurred with the conclusion to sever service 
connection.  By rating decision in June 1960, service 
connection was severed.  The veteran appealed, and the 
resultant November 1960 Board decision was rendered, finding 
the severance proper.

In that November 1960 decision, the Board characterized the 
issue as restoration of service connection for 
psychoneurosis, however on review specifically stated that 
the severance was proper.  It reviewed the veteran's service 
medical records, to include his complaints referable to his 
stomach and dorsal spine, and the lack or organic basis for 
the complaints.  The timing of the veteran's complaints were 
also compared with the date of enlistment in service (less 
than two months in), as well as the veteran's self-reported 
history of similar back and stomach complaints prior to 
service.  It also reviewed post-service treatment records, 
showing similar complaints.  The veteran submitted lay 
statements regarding the perceived lack of a pre-service 
disability and testified to the same, all of which also were 
reviewed.  Based on this evidence, the Board found that the 
severance was proper.
Regarding the veteran's first argument, he has indicated that 
the Board mischaracterized the issue as restoration of 
service connection based upon a reopened claim, rather than 
the appropriateness of the severance, and therefore did not 
apply what was then 38 C.F.R. § 3.9 (1957).  

That provision provides that a rating board or other 
adjudicative agency may reverse or amend a decision where 
such reversal or amendment is obviously warranted by a clear 
and unmistakable error shown by the evidence in file at the 
time the prior decision was rendered.  When revision of a 
previous decision is found to be warranted, but a difference 
of opinion is involved, the complete file will be forwarded 
to the Chief Benefits Director for central office 
consideration.  38 C.F.R. § 3.9(b).  Furthermore, service 
connection will not be severed in any case on a change of 
diagnosis in the absence of medical certification that in 
light of all accumulated medical evidence, the prior 
diagnosis on which service connection was predicated was not 
correct.  38 C.F.R. § 3.9(d).  

The veteran argues that based on this provision, it was 
required that he undergo medical examination and that his 
claim should have been forwarded to medical professionals for 
certification regarding his diagnosis, presumably under 
§ 3.9(d).  However, there is no evidence that a change in the 
veteran's diagnosis predicated the severance.  A review of 
the decisions of record, as well as the supporting evidence, 
shows that although the specific diagnosis changed over the 
course of time, that he had a compensable psychiatric 
disability was not in question.  Instead, service connection 
was severed as the disability was found to have preexisted 
service and was not aggravated by service.  Thus, the 
provisions of § 3.9(d) were not triggered, and medical 
certification was not required.

The veteran's second argument is that the Board failed to 
apply the presumptions of soundness and aggravation to his 
claim.  While neither presumption was addressed by name, they 
were substantively dealt with.  The Board weighed the 
evidence offered by the veteran, to include his statements 
that he had no prior mental problems and the lay statements 
from friends indicating the same.  The Board also weighed the 
clinical notations in the service medical records indicating 
a pre-service history of complaints similar to those with 
which he presented in service.  The Board gave more weight to 
those contemporaneous service records and by inference 
rebutted the presumption of soundness.  In comparing the 
veteran's pre-service symptoms with those experienced during 
and after service, the Board weighed the substance of the 
presumption of aggravation, and found specifically that there 
was no aggravation in service.  

Because the substance of both presumptions was addressed by 
the Board, the veteran's argument essentially comes down to a 
disagreement with the Board's evaluation of the facts before 
it.  Such disagreement does not constitute clear and 
unmistakable error.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  See 38 C.F.R. § 20.1403(d); Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  
Further, the veteran does not maintain, nor is there evidence 
suggesting, that the correct facts, as they were known at the 
time, were not before the Board.

In essence, the moving party has not identified any specific 
finding or conclusion which was undebatably erroneous.  The 
record does not reveal any kind of error of fact or law in 
the November 1960 Board decision.  The appropriate law was 
applied, to include 38 C.F.R. § 3.9 and the presumptions of 
soundness and aggravation.  The criteria for a finding of CUE 
have not been met, and the motion must be denied.


ORDER

The veteran's motion to revise the Board decision of November 
8, 1960 on the basis of clear and unmistakable error, which 
found that severance of service connection for psychoneurosis 
was proper, is denied.


                       
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



